               Case: 1:12-cr-00356 Document #: 505 Filed: 05/24/19 Page 1 of 1 PageID #:3445

AO 245 A (Rev. l2l03) Judgment of Acquittal



                                       Umrr,o SrarES DISTRICT COUNI
                                              NORTHERN DISTRICT OF ILLINOIS

           LTNITED STATES OF AMERICA
                                                                JUDGMENT OF ACQUITTAL
                               V.

                    ANDRES GARCIA
                                                                CASE     NUMBER: l2 CR 356-3




      The Defendant's conviction was reversed by the Court of Appeals. IT IS ORDERED that the
Defendant is acquitted, discharged, and any bond exonerated.




        Rebeca R.      Pallmeyer, U.S. District     Judge
                        Name and Title of Judge

             1Ut-a^ru l-tl              , z-" t 1




                                                                   !i.   r''\
